Title: Fernagus De Gelone to Thomas Jefferson, 22 January 1820
From: Gelone, Jean Louis Fernagus De
To: Jefferson, Thomas


					
						 Sir
						
							New York
							January 22. 1820.
						
					
					I Should be truly and deeply grateful to you to let me receive, as Soon as You can, the 21 dollars which are the amount of your bill. I also beg you to pay attention to a catalogue of foreign books I took the liberty to forward to you yesterday.
					In the hope of your being in a better State of health, I am with the greatest respect,
					sir.
					
						Your most humble obedient Servant
						
							fernagus De Gelone
						
					
				